Citation Nr: 0833215	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  03-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for valvular heart disease prior to November 8, 2005, 
and 30 percent thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty in the Unites States Navy 
from November 1945 to October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO, in part, continued a 10 
percent evaluation assigned to the service-connected valvular 
heart disease.  The veteran timely appealed the RO's October 
2001 rating action to the Board.   

During the pendency of the appeal, by a November 2006 rating 
action, the RO assigned a 30 percent disability rating to the 
service-connected valvular heart disease; effective November 
8, 2005.  Because higher evaluations are available for 
valvular heart disease, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remains on appeal.  See, AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran requested to appear before a Veterans Law Judge 
at the RO (i.e., Travel Board hearing), but was unable to 
appear for a scheduled hearing in June 2007.  At the 
veteran's request, the hearing was rescheduled for September 
2007.  As the veteran failed to report without an explanation 
or a request to have said hearing rescheduled, his hearing 
request is, therefore, deemed withdrawn.  
See, 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).

In April 2008, the Board remanded the instant increased 
evaluation claim to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate review. 

This appeal has been advanced on the Board's docket due to 
the veteran's advanced age.  38 C.F.R. § 20.900(c) (2007).  



FINDINGS OF FACT

1.  Prior to November 8, 2005, the evidence of record does 
not reasonably show that the veteran's valvular heart disease 
is productive of a workload of greater than 5 metabolic 
equivalents (METs), but not greater than 7 METs that results 
in dyspnea, fatigue, angina, dizziness or syncope, or 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray.  

2.  From November 8, 2005, the evidence of records does not 
show that the service-connected valvular heart disease 
results in more than one episode of acute congestive heart 
failure in the past year, or; a workload of greater than 3 
METs but not greater than 5 METs, that results in dyspnea, 
fatigue, angina, dizziness or syncope, or; and there is no 
evidence of record of left ventricular dysfunction with 
ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  Prior to November 8, 2005, the criteria for an increased 
evaluation in excess of 10 percent for valvular heart disease 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 
2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7000 (2007).

2.  From November 8, 2005, the criteria for an evaluation in 
excess of 30 percent disabling for valvular heart disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification should also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 
also the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the increased evaluation decided in the 
decision below, the Board is aware of the United States Court 
of Veterans Appeal's (Court) recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

In this case, a May 2008 letter from the RO to the veteran, 
contained the level of specificity set forth in Vazquez-
Flores.  The case was later readjudicated in a June 2008 
Supplemental Statement of the Case.  Thus, the veteran was 
accordingly made well aware of the requirements for increased 
evaluations pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the requirements of Vazquez-
Flores.  Id.

	Duty to Assist

Regarding VA's duty to assist the veteran with his increased 
rating claim decided in the decision below, post-service 
private and VA examination and clinical treatment reports, 
along with statements of the veteran, have been associated 
with the claims file.  To this end, in July 2006, VA examined 
the veteran for the specific purpose of determining the 
current severity of his service-connected valvular heart 
disease.  In addition, the veteran has submitted private 
treatment records.  The aforementioned VA examination and 
private treatment records have been associated with the 
claims file.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

II.  Legal Criteria

       Increased Rating-general criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where, however, an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

	Specific rating criteria

Valvular heart disease (including rheumatic heart disease) is 
to be rated under the general rating formula for the 
cardiovascular system under 38 C.F.R. § 4.104. The pertinent 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7000 
(valvular heart disease) relating to rating rheumatic heart 
disease read as follows:

100%- during active infection with valvular heart damage and 
for three months following cessation of therapy for the 
active infection.  Thereafter, with valvular heart disease 
(documented by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in: chronic congestive heart 
failure, or a workload of 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent;

60%-more than one episode of acute congestive heart failure 
in the past year or a workload of greater than 3 METs, but 
not greater than 5 METs that results in dyspnea, fatigue, 
angina, dizziness or syncope, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent; and

30%-workload of greater than 5 METs, but no greater than 7 
METs that results in dyspnea, fatigue, angina, dizziness or 
syncope, or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray;  

10% if workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.

Note (1) of this section indicates that cor pulmonale, which 
is a form of secondary heart disease, is to be evaluated as 
part of the pulmonary condition that causes it.  Note (2) 
specifies that one MET is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  Id.

In addition to the preceding rating criteria, VA recently 
revised that portion of the Rating Schedule for evaluation of 
specified cardiovascular disorders, to consist of those rated 
under Diagnostic Codes 7000 through 7007, 7011, and 7015 
through 7020 -- effective from October 6, 2006.  See 71 Fed. 
Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  
The revised regulation contains the following new provisions:  
(1) In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained.  (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis.  (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.  Id.

Generally, when a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If so, VA ordinarily should not apply 
the new provision to the claim -- however, if there are no 
resulting retroactive effects, VA ordinarily must apply the 
new provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  The former criteria, on the other 
hand, if more favorable, may be applied without any such 
limitations.

Here, the revised regulation regarding evaluation of the 
relevant cardiovascular disorders may be applied as of the 
October 6, 2006 effective date.  Although the veteran has not 
yet received notice of these provisions, as explained below, 
they could not realistically result in any higher rating than 
that awarded for the relevant time frames; hence, the absence 
of such notice was merely harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (if the Board addresses an 
issue not first considered by the RO, the Board must discuss 
whether this is prejudicial to the veteran).

III.  Analysis

       Prior to November 8, 2005

Prior to November 8, 2005, the veteran's service-connected 
valvular heart disease was evaluated as 10 percent disabling.  
To qualify for the next higher level, 30 percent disabling, 
the medical evidence of record would have to show workload of 
greater than 5 METs, but not greater than 7 METs that results 
in dyspnea, fatigue, angina, dizziness or syncope, or 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray.  38 C.F.R. §  
4.104, Diagnostic Code 7000 (2007).  

Here, the criteria for a 30 percent evaluation for the period 
prior to November 8, 2005 have not been met.  In support of 
the foregoing determination, for the period in question, X-
rays of the veteran's chest, performed by VA in June 2001, 
showed no acute disease.  A September 2001 VA heart 
examination report shows that the veteran's METs were 
estimated to have been 10.  That same examination report also 
containing findings of "no coronary heart disease or 
congestive heart failure."  The veteran was reported not to 
have been receiving any treatment for his heart condition at 
that time.  (see, September 2001 VA heart examination 
report).  

In addition, results from an October 2001 VA stress test 
showed that the veteran had a METs reading of 12.6 and normal 
ejection fraction.  (see, October 2001 VA stress test 
results).  An August 2002 VA echocardiogram (ECG) showed that 
the veteran had left ventricular ejection fraction to 58 
percent.  There was mild mitral regurgitation and aortic 
sclerosis.  (see, August 2002 VA echocardiogram results).  A 
March 2004 VA ECG revealed a "VENT RATE:  51."  There was 
no significant change when compared to an ECG, performed in 
June 2002.  (see, March 2004 VA ECG results).  

In short, there is evidence of the veteran having a METs 
level to no lower than 10 that did not result in dyspnea, 
fatigue, angina, dizziness or syncope, or evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or X-ray to warrant an increased rating to 30 percent for 
valvular heart disease for the period prior to November 8, 
2005. 

For these reasons, the 10 percent disability rating assigned 
to the service-connected valvular heart disease is continued 
for the period prior to November 8, 2005. 

       From November 8, 2005

Effective November 8, 2005, the date of a private treatment 
report, reflecting that the veteran had left ventricular 
hypertrophy, the RO evaluated the veteran's service-connected 
valvular heart disease as 30 percent disabling.  To qualify 
for the next higher level, 60 percent disabling, the medical 
evidence of record would have to show more than one episode 
of acute congestive heart failure in the past year or a 
workload of greater than 3 METs, but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  

Here, the criteria for a 60 percent evaluation for the period 
after November 8, 2005 have not been met.  In reaching the 
foregoing determination, the Board observes a May 2006 
echocardiogram report, which contained findings of left 
ventricular ejection fraction of 50 to 55 percent.  When 
evaluated by VA in July 2006, the veteran had a METs reading 
of 5 to 6 METs.  That same VA examination report also shows 
than the veteran had mild left ventricular dysfunction, with 
an LVEF of 50 to 55 percent.  In addition, the veteran was 
noted to have no angina or dypsnea on exertion, and to have 
been symptomatic when evaluated at a VA outpatient clinic in 
March and September 2006, respectively.  (see, VA outpatient 
reports, dated in March and September 2006, respectively).  

In short, there is evidence of the veteran having a METs 
level below 5.  Moreover, there is no evidence of acute 
congestive heart failure in the past year, angina, dyspnea, 
syncope, fatigue, dizziness, or left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent to warrant a 60 
percent evaluation for the service-connected valvular heart 
disease for the period from November 8, 2005.  

For these reasons, the 30 percent disability rating is 
continued from November 8, 2005. 

The Board has considered the remaining diagnostic codes 
relating to the cardiovascular system.  See, 38 C.F.R. § 
4.104, Diagnostic Codes 7001-7123 (2007).  The Board notes, 
however, that there are no other diagnostic codes potentially 
applicable to the service-connected disability at issue.

IV.  Extra-schedular Considerations

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  

In this regard, the veteran has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  There is no evidence 
that the veteran requires frequent or lengthy periods of 
hospitalization for his disability, and there is no evidence 
of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board finds 
that the assigned 10 and 30 percent ratings for the periods 
prior and subsequent to November 8, 2005, respectively, 
adequately reflect the clinically established impairment 
experienced by the veteran.  As such, referral for extra-
schedular consideration is not warranted.


ORDER

Increased ratings in excess of 10 percent for valvular heart 
disease prior to November 8, 2005, and 30 percent thereafter, 
are denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


